                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

BRIGHTPOINT DISTRIBUTION, LLC,                  )
An Indiana limited liability company,           )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )      No. 1:16-cv-01202-TWP-DLP
                                                )
DIGITAL DATA DEVICES, INC. a New                )
Jersey corporation,                             )
                                                )
                           Defendant.           )

                            ORDER ON MOTION TO EXCLUDE

      This matter comes before the Court on Plaintiff’s Motion to Exclude Non-

Disclosed Witnesses from Testifying (Dkt. 102). The Motion has been referred to the

Undersigned for ruling.

      Federal Rule of Civil Procedure 26(a)(3)(A) requires parties to disclose the

names and contact information of each witness they may use at trial. Rule

26(a)(3)(B) requires these disclosures to be made at least 30 days before trial. If a

party fails to timely disclose witnesses, Rule 37(c)(1) requires the Court to exclude

those witnesses from testifying, unless the failure to disclose was substantially

justified or harmless. The courts apply a four-factor test to determine if a failure to

disclose was harmless: “(1) the prejudice or surprise to the party against whom the

evidence is offered; (2) the ability of the party to cure the prejudice; (3) the

likelihood of disruption to the trial; and (4) the bad faith or willfulness involved in
not disclosing the evidence at an earlier date.” Tribble v. Evangelides, 670 F.3d 753,

760 (7th Cir. 2012).

      After the Final Pre-Trial Conference, the Court continued the trial from

August 20, 2018 to February 19, 2019. Based on this new date, factors one, two, and

three all weigh in favor of finding that Defendant’s failure to comply with Rule 26

was harmless. Any prejudice or surprise that could have resulted from Defendant’s

failure to comply with Rule 26 has been independently cured by the Court’s six-

month continuance of the trial date. The continuance also greatly reduces the

likelihood of disruption at trial. Finally, as the Plaintiff acknowledges, there is no

evidence that Defendant’s failure to disclose was done in bad faith. (Dkt. 102 at 4).

      Based on the new trial date and the lack of evidence to support a finding of

bad faith, the Undersigned finds that all four factors weigh in favor of the

Defendant’s failure to comply with Rule 26(a)(3)(A) being deemed harmless.

Accordingly, Plaintiff’s Motion is DENIED.

      So ORDERED.

   Date: 11/13/2018




Distribution:

All ECF-registered counsel of record via
email generated by the Court’s ECF system.
